Order and judgment (one paper), Supreme Court, New York County (Ronald A. Zweibel, J), entered August 12, 2003, which, inter alia, denied petitioner’s motion to compel arbitration and dismissed the petition, unanimously affirmed, with costs.
The clause in the parties’ cash collateral agreement pursuant to which arbitration is sought limits arbitration to “disputes or differences arising out of the interpretation of [the parties’] Agreement.” It is thus narrow in scope (see Gerling Global Reins. Corp. v Home Ins. Co., 302 AD2d 118 [2002], lv denied 99 NY2d 511 [2003]; Argonaut Ins. Co. v Travelers Ins. Co., 295 AD2d 235, 235-236 [2002]) and does not embrace the instant dispute over which insurance policy should be applied to the settlement of an action brought against respondent by one of its former employees, a matter not involving any dispute or difference over the cash collateral agreement’s interpretation. Concur—Buckley, P.J., Ellerin, Lerner, Marlow and Catterson, JJ.